Mr. Justice Craig delivered the opinion of the court: This is an appeal from a judgment of the Appellate Court affirming a decree of the circuit court of Cook county in a proceeding" instituted by William H. Burnet, against Henry Ording,' Jr., and others, to foreclose a deed of trust. The only ground relied upon in the argument to reverse the judgment of the Appellate Court is, that the record contains no evidence as to the amount of money due. This is a misapprehension of the evidence heard in the circuit court. The cause was referred to the master in chancery to take and report the evidence. Two notes, of $400 each, were produced before the master, and he found, and so reported, that there was due on the two notes, principal and interest, $891.07. He also found that the notes were secured by a deed of trust on the premises described in the bill, and recommended the relief prayed for in the bill. The testimony introduced before the master was sufficient, in our opinion, to authorize the decree of foreclosure. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.